EXECUTIVE AGREEMENT

        THIS EXECUTIVE AGREEMENT (the “Agreement”) by and between Hudson
Highland Group, Inc. (the “Company”) and Richard W. Pehlke (the “Executive”) is
made as of this 14th day of June, 2005 (the “Effective Date”).

        WHEREAS, the Executive has advised the Board of Directors of the Company
of his imminent departure from employment as an executive of the Company, and
the Board of Directors and the Executive have mutually agreed to satisfactory
transitional and post-departure consulting arrangements.

        NOW, THEREFORE, in consideration of this mutual Agreement, the Company
and the Executive hereby agree as follows:

    1.       Transition Arrangements. Executive’s duties as Executive Vice
President and Chief Financial Officer of the Company shall continue until the
earlier of December 31, 2005, or the date of commencement of employment of
Executive’s successor (the “CFO Transition Date”). Except as provided in Section
2, the Executive shall continue in the employ of the Company through December
31, 2005, with the same compensation and benefits as in effect immediately
preceding the Effective Date, except that the Executive’s annual bonus for 2005
shall be paid on a prorated basis only for the period of his employment during
2005 prior to the Departure Date (as defined below). The Company agrees to
determine Executive’s prorated annual bonus for 2005, in good faith, as if
Executive had continued as the Company’s CFO and in accordance with Executive’s
pre-existing annual bonus criteria. Executive will assist the Company in its
search for a successor Chief Financial Officer and provide reasonable assistance
in transitioning his duties to his successor, as requested by the Company’s
Chief Executive Officer.

    2.       Departure Date. The final day of the Executive’s regular employment
with the Company is his “Departure Date” for purposes of this Agreement. The
Executive’s Departure Date will be the first to occur of:

    (a)       December 31, 2005;


    (b)       A date prior to December 31, 2005, that is selected by the
Executive or the Company which is within the sixty (60) day period following the
CFO Transition Date, and which is after the conclusion of a reasonable
transition period for the successor Chief Financial Officer.


    (c)       The date of death or incapacity of the Executive. Incapacity means
that the Executive has, in the reasonable determination of the Company, become
unable to perform by reason of physical or mental incompetence his obligations
under this Agreement for a period of one hundred twenty (120) days in any three
hundred sixty-five (365) day period.


    (d)       The date on which the Company severs Executive’s employment for
“Cause,” defined for purposes of this Agreement as acts of material dishonesty
or willful misconduct by the Executive with respect to the Company.


-1-

--------------------------------------------------------------------------------

    3.       Company Payments at Departure Date. The Company will pay to the
Executive, in a single lump sum amount, less such taxes and other deductions
required by applicable law, the sum of Three Hundred Fifty Thousand Dollars
($350,000) and One Hundred Fifty Thousand Dollars ($150,000), as provided for in
the letter agreement entered into between the Executive and TMP Worldwide, Inc.
dated March 7, 2003, (the “March 7, 2003, Letter Agreement”). The Company will
also pay to the Executive, in a single lump sum amount, less such taxes and
other deductions required by applicable law, any unused balance of the
Executive’s $25,000 financial planning allowance provided under the March 7,
2003, Letter Agreement. Such payments will be made within ten (10) business days
following the Executive’s Departure Date. No payments made to Executive pursuant
to this Section shall be deemed to be compensation for purposes of any Company
employee pension or welfare benefit plan.

    4.       Obligations of Executive at Departure Date. Executive represents
and warrants that Executive will, on or before his Departure Date, provide
additional resignations from such positions as the Company deems necessary,
including positions as officer or director of the Company or any affiliated
company or as member of any committee or administrative body relating to the
Company and its businesses. Except as to such material that is approved by the
Company for retention by the Executive for his use during the Consulting Period,
Executive further represents and warrants that Executive will, on or before his
Departure Date, deliver to the Company the original and all copies of all
documents, records, and property of any nature whatsoever which are in
Executive’s possession or control and which are the property of the Company or
which relate to Confidential Information (as described below), or to the
business activities, facilities, or customers of the Company, including any
records (electronic or otherwise), documents or property created by the
Executive.

    5.       Consulting Arrangement Following Departure Date. Executive shall
continue in the Company’s employ as a consulting employee during the period
commencing immediately following his Departure Date and ending on the first to
occur of December 31, 2006, the death of the Executive occurs, the Executive
elects to resign, or the Executive is discharged by the Company for Cause, as
defined above (the “Consulting Period”), subject to the following:

    (a)       The consulting employment services to be provided by Executive
will focus on long-range and strategic planning for the Company as reasonably
directed by the Company’s Chief Executive Officer.


    (b)       During the Consulting Period, Executive shall be considered to be
a full time employee of the Company and shall be eligible for participation in
the standard employee benefit plans and fringe benefits for the Company’s
salaried employees, on the same basis as such other salaried employees.


    (c)       During the Consulting Period, subject to such exceptions as are
approved in advance in writing by the Company’s Chief Executive Officer, the
Executive may not engage in any employment that involves any conflicting
business activities, or have any financial interest, directly or indirectly, in
any business competing with the Company or otherwise engaged in the business of
the Company or its affiliates. The foregoing does not prevent Executive from
employment that does not involve any conflicting business activity or passively
investing in publicly traded securities; provided such investments do not
require services on the part of the Executive which would materially impair the
performance of the Executive’s duties pursuant to this Agreement.


-2-

--------------------------------------------------------------------------------

    (d)       If the Consulting Period commences prior to the end of the 2005
calendar year, the Company shall continue to pay Executive a salary equal to his
salary in effect as of the Effective Date in accordance with its customary
payroll practices and procedures. For each month of the Consulting Period during
the 2006 calendar year, the Company shall pay the Executive Twenty-thousand
Dollars ($20,000) in accordance with its customary payroll practices and
procedures.


The availability of the Consulting Period and the compensation and benefits
associated with it are specifically agreed to be additional consideration paid
to the Executive for the covenants and releases included in Sections 8, 9, and
10. Executive represents and warrants that Executive will, on or before the last
day of the Consulting Period, deliver to the Company the original and all copies
of all documents, records, and property of any nature whatsoever which are in
Executive’s possession or control and which are the property of the Company or
which relate to Confidential Information (as described below), or to the
business activities, facilities, or customers of the Company, including any
records (electronic or otherwise), documents or property created by the
Executive.

    6.       Certain Group Welfare Benefit Plan Extensions. Executive shall
cease to be an eligible employee under the Company’s employee pension and
benefit plans, including its group medical and dental plans, effective at the
end of the Consulting Period. If the Executive elects to exercise his rights to
continue group medical and dental plan coverage for a limited period (commonly
referred to as “COBRA rights”) within the statutorily prescribed time period
commencing immediately following the end of the Consulting Period, the Company
will waive any applicable COBRA continuation premium during the eighteen (18)
month period following such date. Upon the expiration of the 18-month period
described in the preceding sentence, provided Executive remains covered by the
Company’s group medical and dental plans at the end of such period, the Company
will, for a period of an additional six (6) months, make available to the
Executive at no monthly premium cost to the Executive, medical and dental
benefits comparable to those (and on substantially similar terms and conditions)
that would have been made available to Executive had Executive remained employed
by the Company during such period. Thereafter, for any period that may be
remaining through December 31, 2008, the Company will make available to
Executive, at Executive’s cost for monthly premiums, medical and dental benefits
comparable to those (and on substantially similar terms and conditions) that
would have been available to Executive had Executive remained employed by the
Company during such period.

    7.       Other Agreements. This Agreement does not limit or restrict in any
way Executive’s rights under the Company’s employee benefit plans, including any
retirement plan, supplemental executive retirement plan, nonqualified deferred
compensation plan, retirement savings plan, or group medical plan. Any stock
options and/or restricted stock awards previously issued to Executive shall
remain in effect according to their terms and vesting and exercise rights
thereunder shall be determined on the basis that Executive shall have remained
in continuous employment with the Company through the end of the Consulting
Period. Further, the Company agrees to permit the Executive to use any cashless
exercise method permitted under his stock option awards. Except as set forth in
Section 1, Executive will not participate in, and no payments will be made to
Executive pursuant to, any management incentive or other incentive compensation
plan after the Departure Date. Executive remains subject to the Mutual Agreement
to Arbitrate Claims entered into between the Executive and TMP Worldwide, Inc.
dated March 12, 2003. Subject to the preceding, all the terms of the agreement
between the Company and the Executive are embodied in this Agreement and it
fully supersedes any and all prior agreements or understandings between the
Executive and the Company, including, but not limited to, the March 7, 2003,
Letter Agreement.

-3-

--------------------------------------------------------------------------------

    8.       Restrictive Covenants. In consideration of Executive’s position
with the Company immediately prior to the Effective Date, the business
relationships the Executive has developed while employed by the Company, and the
Executive’s knowledge of the Company’s business affairs including the
Confidential Information (as defined below), Executive agrees to the following:

    (a)       No Participation in Business Combinations with Company. In
consideration for the payments and benefits to be provided to Executive
hereunder, Executive agrees that during the period from the Effective Date
through the date that is twelve (12) months after the end of the Consulting
Period (the “Restricted Period”), regardless of whether Executive has forfeited
rights under this Agreement due to breach of its terms, Executive will not make,
or participate with any other person who makes, any proposal for a business
combination involving the Company or the acquisition of the Company.


    (b)       Nonsolicitation. Executive agrees that during the Restricted
Period, regardless of whether Executive has forfeited rights under this
Agreement due to breach of its terms, Executive shall not, except as provided
herein, directly or indirectly solicit for employment or advise or recommend to
any other person that he solicit for employment any person employed at that time
by the Company or its subsidiaries.


    (c)       Confidentiality. Executive agrees that during the Restricted
Period, Executive shall maintain the confidentiality of any and all information
about the Company which is not generally known or available outside the Company,
including without limitation, strategic plans, technical and operating know-how,
business strategy, trade secrets, customer information, business operations and
other proprietary information (“Confidential Information”), and Executive will
not directly or indirectly, disclose any Confidential Information to any person
or entity, or use any Confidential Information, whether for the benefit of
Executive or the benefit of any new employer or any other person or entity, or
in any other manner that is detrimental to or inconsistent with any interest of
the Company. If Executive receives notice that he must disclose Confidential
Information pursuant to a subpoena or other lawful process, Executive must
notify the Company’s General Counsel immediately.


    (d)       Acknowledgement of Reasonableness of Restrictions. Executive
acknowledges and agrees that the scope and duration of these Restrictive
Covenants are reasonable and necessary to protect the legitimate business
interests of the Company. Executive acknowledges that Executive has received
substantial compensation from the Company in consideration for these Restrictive
Covenants and that Executive’s general skills and abilities are such that
Executive can be gainfully employed and that this Agreement will not prevent
Executive from earning a living following the Severance Date.


-4-

--------------------------------------------------------------------------------

    (e)       Company Entitled to Injunctive Relief. Executive agrees that the
Company will suffer irreparable damage in the event the provisions of this
Section are breached and that Executive’s acceptance of the provisions of this
Section was a material factor in Executive’s decision to enter into this
Agreement. Executive further agrees that the Company shall be entitled as a
matter of right to injunctive relief to prevent a breach by Executive. Resort to
such equitable relief, however, shall not constitute a waiver of any other
rights or remedies the Company may have. In addition to such equitable relief,
and not in limitation of any other rights or remedies the Company may have, if
Executive breaches the provisions of this Section during the Restricted Period
the Company shall have the remedies set forth in Section 10 hereof. The
provisions of this Section shall not apply to any truthful statement required to
be made by Executive in any legal proceeding or government or regulatory
investigation, provided, however, that prior to making such statement Executive
will give the Company reasonable notice and, to the extent Executive is legally
entitled to do so, afford the Company the ability to seek a confidentiality
order. Nothing herein modifies or reduces Executive’s obligation to comply with
applicable laws relating to trade secrets, confidential information, or unfair
competition.


    9.       Release and Covenants.

    (a)       Release by Executive. In consideration of the substantial
compensation provided and to be provided by the Company under this Agreement for
the benefit of the Executive, Executive, on behalf of himself, his spouse,
heirs, executors, administrators, agents, successors, assigns and
representatives of any kind (hereinafter collectively referred to as the
“Releasors”) confirm that Releasors have, as of the Effective Date, released the
Company, and each of its subsidiaries, affiliates, their employees, successors,
assigns, executors, trustees, directors, advisors, agents and representatives,
and all their respective predecessors and successors (hereinafter collectively
referred to as the “Releasees”), from any and all actions, causes of action,
charges, debts, liabilities, accounts, demands, damages and claims of any kind
whatsoever arising prior to the Effective Date, including, but not limited to,
those arising out of the changes in the terms and conditions of Executive’s
relationship with the Company described in this Agreement. Executive also
releases and waives any claim or right to further compensation, benefits,
damages, penalties, attorney’s fees, costs, or expenses of any kind from the
Company or any of the other Releasees based on events occurring prior to the
Effective Date. Executive further agrees not to file, pursue, or participate in
any lawsuits of any kind in either state or federal court against any of the
Releasees with respect to any claim released herein, including any claim arising
out of or in connection with the employment of the Executive by the Company or
the termination of such employment (other than pursuing a claim for Unemployment
Compensation benefits to which Executive may be entitled). This release
specifically includes, but is not limited to, a release of any and all claims
pursuant to state or federal wage payment laws and those arising under any
labor, employment discrimination (including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended; Title VII of the Civil
Rights of Act of 1964, as amended; the Rehabilitation Act of 1973; the
Reconstruction Era Civil Rights Acts, 42 U.S.C. § 1981—1988; the Civil Rights
Act of 1991; the Americans with Disabilities Act; the New York Human Rights Law,
as amended; state or federal family and/or medical leave acts), contract or tort
laws, equity or public policy, wrongful termination, retaliation, defamation,
misrepresentation, invasion of privacy, or negligence standard, whether known or
unknown, certain or speculative, which against any of the Releasees, any of the
Releasors ever had or now has.


-5-

--------------------------------------------------------------------------------

    (b)       Preservation of Certain Rights; Release by Company.
Notwithstanding the foregoing, this Agreement does not waive rights, if any,
Executive or his successors and assigns may have under or pursuant to, or
release any member of Releasees from obligations, if any, it may have to them or
to their successors and assigns on claims arising out of, related to or asserted
under or pursuant to, this Agreement or any indemnity agreement or obligation
contained in or adopted or acquired pursuant to any provision of the charter or
by-laws of the Company or its subsidiaries or affiliates or in any applicable
insurance policy carried by the Company or its affiliates for any matter which
arises or may arise in the future in connection with Executive’s employment with
the Company. Further, the Executive is not waiving, releasing or giving up any
claim for vested benefits under any retirement plan or any right to continued
benefits in accordance with the Consolidated Omnibus Budget Reconciliation Act
of 1985. The Company (and all other Releasees) hereby release the Executive (and
the other Releasors) from all claims, whether for damages or other relief, based
on acts or omissions prior to the Effective Date. This release does not release
Executive from his ongoing obligations under this Agreement.


    (c)       Right to Review and Revoke. Executive hereby acknowledges that he
has at least twenty-one (21) days to review this Agreement from the date
Executive first received it and Executive has been advised to review it with an
attorney of Executive’s choice. Executive further understands that the
twenty-one (21) day review period ends when Executive signs this Agreement.
Executive also has seven (7) days after Executive’s signing of this Agreement to
revoke by so notifying the Company in writing. Failure to provide the release
without revocation does not extend the Executive’s regular employment date with
the Company beyond December 31, 2005.


    (d)       Full Knowledge of Agreement. Executive acknowledges that he has
carefully read this Agreement, knows and understands the contents thereof and
its binding legal effect. Executive signs the same of his own free will and act,
and it is his intention that he be legally bound thereby. Executive agrees that
he will not at any time after the Effective Date apply for a position with the
Company or any of its subsidiaries or affiliates.


    (e)       Confidentiality. Except as permitted by the Company, Executive
agrees not to discuss this Agreement publicly and will disclose its contents
only to his attorneys, financial consultants, and immediate family members. The
provisions of this paragraph (e) shall not apply to any truthful statement
required to be made by Executive in any legal proceeding or government or
regulatory investigation, provided, however, that prior to making such statement
Executive will give the Company reasonable notice and, to the extent he is
legally entitled to do so, afford the Company the ability to seek a
confidentiality order.


-6-

--------------------------------------------------------------------------------

    10.       Noncompliance; No Disparagement. The additional payments provided
for the benefit of Executive pursuant to this Agreement are conditioned upon his
compliance with all of the terms and conditions of this Agreement, particularly
Sections 8, 9, and 10. Each of the aforementioned provisions are material terms
of this Agreement, and (i) in the event of any violation of any such provision
of this Agreement by Executive, or anyone acting at his direction or (ii) in the
event Executive or anyone acting at his direction at any time shall
substantially disparage any of the Releasees, including without limitation by
way of news media or the expression to news media of personal views, opinions or
judgments, the Company shall be entitled to withhold and terminate all
aforementioned payments provided or to be provided, above, and Executive agrees
to repay to the Company all payments paid for his benefit under this Agreement
and/or the Company shall be entitled to recover from him any of the amounts paid
pursuant to this Agreement, without waiving the right to pursue any other
available legal or equitable remedies. The Company shall not substantially
disparage the Executive, including without limitation by way of news media or
the expression to news media of Company views, opinions or judgments. In
addition, the Company shall provide Executive a positive reference within five
business days of Executive’s request in a form mutually agreed to by the
parties.

    11.       Expenses and Insurance. With respect to services provided by the
Executive pursuant to this Agreement, the Company shall (a) reimburse Executive
for reasonable expenses incurred in the performance of his services, (b)
maintain Director and Officer insurance coverage for the Executive consistent
with that provided to other Company directors and officers, and (c) provide
Executive with full indemnification as permitted by law.

    12.       Taxes. All payments made herein shall be subject to applicable
payroll and withholding taxes. Further, the parties agree that Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) does not apply to any
such payment or to the extent that Code Section 409A may apply, no such payment
is subject to the adverse tax effects of Code Sections 409A(1)(A) or (B), and
the parties hereto agree to make all filings in accordance herewith.

    13.       Severability. In the event any one or more of the provisions of
this Agreement (or any part thereof) shall for any reason be held to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement (or part
thereof) shall be unimpaired, and the invalid, illegal or unenforceable
provision (or part thereof) shall be replaced by a provision (or part thereof),
which, being valid, legal and enforceable, comes closest to the intention of the
parties underlying the invalid, illegal or unenforceable provisions. However, in
the event that any such provision of this Agreement (or part thereof) is
adjudged by a court of competent jurisdiction to be invalid, illegal or
unenforceable, but that the other provisions (or part thereof) are adjudged to
be valid, legal and enforceable if such invalid, illegal or unenforceable
provision (or part thereof) were deleted or modified, then this Agreement shall
apply with only such deletions or modifications, or both, as the case may be, as
are necessary to permit the remaining separate provisions (or part thereof) to
be valid, legal and enforceable.

-7-

--------------------------------------------------------------------------------

    14.       Governing Law. This Agreement shall be governed by the substantive
laws of the State of New York without regard to its conflict of laws provisions
or the laws of any other jurisdiction in which the Executive resides or performs
any duties hereunder, or where any violation of the Agreement occurs.

    15.       Successors; Binding Agreement. The Company shall have the right to
assign its obligations under this Agreement to any entity that acquires all or
substantially all of the assets of the Company and continues the Company’s
business. The rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon the Company and its successors
and assigns. The Executive may not assign the Executive’s rights or delegate the
Executive’s obligations hereunder.

    16.       Amendment; Waiver. This Agreement may be amended or modified only
by a written instrument executed by the Company and the Executive. No provision
of this Agreement may be waived, or discharged unless such waiver or discharge
is in writing and signed by the Chief Executive Officer of the Company. Any
failure by Executive or the Company to enforce any of the provisions of this
Agreement shall not be construed to be a waiver of such provisions or any right
to enforce each and every provision in the future. A waiver of any breach of
this Agreement shall not be construed as a waiver of any other or subsequent
breach.

    17.       Attorney’s Fees. The Company will reimburse Executive for Jenner &
Block LLP legal fees related to this Agreement up to $15,000.

    18.       Press Release. Public announcement of this Agreement shall be made
by the Company in the form of a press release that is mutually agreed to by the
Executive and the Company.

        THE COMPANY AND THE EXECUTIVE ACKNOWLEDGE THAT (A) EACH HAS CAREFULLY
READ THIS AGREEMENT, (B) EACH UNDERSTANDS ITS TERMS, (C) ALL UNDERSTANDINGS AND
AGREEMENTS BETWEEN THE COMPANY AND THE EXECUTIVE RELATING TO THE SUBJECTS
COVERED IN THE AGREEMENT ARE CONTAINED IN IT, AND (D) EACH HAS ENTERED INTO THIS
AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY
THE OTHER, OTHER THAN THOSE CONTAINED IN THIS AGREEMENT ITSELF.







-8-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

Richard W. Pehlke, Executive Hudson Highland Group, Inc.

  /s/ Richard W. Pehlke By  /s/ Margaretta Noonan   Signature of Executive
      Authorized Representative
  Its  EVP, Chief Administrative Officer
      June 14, 2005       June 14, 2005       Date       Date













-9-